                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION
                           CASE NUMBER: 4:18-cv-03544-RBH


In the Matter of the Complaint of Sagepost,
LLC, an Owner of a 1996 Premium 28’
Parasail Boat, and Sage Sailing, Inc., d/b/a
Ocean Watersports, an Owner of a 2009 Sea            ORDER APPROVING AD INTERIM
Doo GTI 130 and a Maxxon Inflatable Boat,          STIPULATION FOR VALUE AND COSTS
and an Owner Pro Hac Vice of a 1996                    AND ISSUING A NOTICE AND
Premium 28’ Parasail Boat, for Exoneration                    INJUNCTION
from or Limitation of Liability,

                                 Petitioners.


       WHEREAS, the petitioners, Sagepost, LLC, and Sage Sailing, Inc., d/b/a Ocean

Watersports (the “Petitioners”), have filed in this Court a Complaint for Exoneration from or

Limitation of Liability pursuant to 46 U.S.C. §§ 30501–30512 and Rule F of the Supplemental

Rules for Certain Admiralty and Maritime Claims, and also contesting liability independently of

the limitation of liability claim under such statutes, treaties, and/or codes for any and all losses,

damages, injuries, or destruction allegedly resulting from the casualty described in the Petition

(See ECF No. 1); and

       WHEREAS, Petitioners having deposited with the Court for the benefit of claims an Ad

Interim Stipulation for Value and Costs for the value of the Petitioners interest in the Vessels, as

fixed by the Court in the amount of $85,250.00 plus 6% interest per annum, be and hereby is

accepted as adequate security and is approved as to form and content.

       NOW, THEREFORE, this Honorable Court Orders and Adjudges that:

       1.      The Ad Interim Stipulation for Value and Costs shall stand as a stipulation for

value and an appraisal by a Commissioner will not be required; and
       2.      That a Notice shall be issued out of this Court against all persons or entities

claiming damage for any and all loss, destruction, damage, injuries, or death caused by or

resulting from the causality set forth in the Complaint, requiring them to file their claims with the

Clerk of the United States District Court for the District of South Carolina, Florence Division, on

or before the date so fixed in the Notice, which shall not be less than 30 days after the issuance

of the Notice, and to serve on Petitioners’ attorneys, E. Raymond Moore, III, Esquire, and

Jeffrey C. Kull, Esquire, of Murphy & Grantland, P.A., 4406B Forest Drive, Columbia, South

Carolina, 29206, a copy thereof, or be defaulted and if any claimant desires to contest

Petitioners’ right to exoneration from or limitation of liability, claimant shall file and serve

Petitioners’ attorneys an Answer to the Complaint on or before such date in this Court or be

defaulted. A copy of said Notice approved by this Court is attached hereto as Exhibit A; and

       3.      That the Notice shall be given by publication as required by Supplemental Rule F

for Certain Admiralty and Maritime Claims, once per week for four consecutive weeks in the

The Sun Newspaper prior to the date fixed for filing of claims, and that not later than the second

weekly publication, a copy of such notice be mailed by the Petitioners to every person or entity

known to have a claim against Petitioners arising out of the accident referenced in the Complaint

including the four individuals named in the Complaint; and

       4.      Enjoin the further prosecution of any action, suit, or proceeding, and the

commencement of any and all actions, suits, or proceedings, of any nature or description

whatsoever, in any jurisdiction, against the Petitioners or the Vessels subject to the matter in

question as described in the Complaint.



                              [SIGNATURE PAGE TO FOLLOW]




                                                 2
IT IS SO ORDERED.

                        s/R Bryan Harwell
                        HONORABLE R. BRYAN HARWELL
                        UNITED STATES DISTRICT JUDGE
Florence, S.C.
February 12, 2019




                    3
